Stockton, J.
Without undertaking to decide whether the facts relied upon by defendant in his pleading, were sufficiently pleaded, Dor whether, if sufficiently pleaded, they would constitute a good bar to the action, in the name of the plaintiff, we think the district court erred in rendering, judgment against defendant by default, without first making some disposition of defendant’s plea. If the court was of opinion, that the facts were defectively pleaded, defendant should have been allowed to amend, so as to put them in proper shape. If the court was of opinion that the facts, -however pleaded, constituted no defence to the action in the name of the plaintiff, the party had the right *6to have tliat question tried, and to plead over upon demurrer sustained.
In B. & M. R. R. Co. v. Marchand, 5 Iowa, 468, it was beld by this court, that it was error to render judgment by default, while an answer was on file, without first disposing of the answer.
Judgment reversed.